Citation Nr: 1528823	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-27 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to September 29, 2011, for posttraumatic stress disorder.

2.  Entitlement to a rating in excess of 70 percent prior to October 23, 2012, for posttraumatic stress disorder.

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2006 to May 2006, from July 2006 to September 2007, and from July 2008 to September 2009.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).  


FINDINGS OF FACT

1.  Prior to October 23, 2012, the Veteran's service-connected posttraumatic stress disorder (PTSD) has been manifested by anxiety, irritability, panic attacks,  hypervigilance, exaggerated startle response, intrusive thoughts, flashbacks, nightmares, insomnia, depression, anhedonia, low energy, decreased appetite, significant avoidance, detachment, complete social isolation, poor concentration, impaired memory, daily dissociative episodes, extreme mood swings, outbursts of anger, obsessive thoughts and behaviors, occasional auditory hallucinations, ruminative violent ideations, and frequent verbal and physical altercations resulting in arrests and other legal troubles, all of which has caused total occupational and social impairment.

2.  As the Veteran's service-connected PTSD is rated as 100 percent disabling throughout the appeal period, and there is no claim that any other single service-connected disability prevents substantially gainful employment, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is moot.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 100 percent prior to October 23, 2012, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  The appeal as to entitlement to a TDIU is dismissed as moot.  38 U.S.C.A. § 7105 (West 2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 2010 rating decision, service connection was granted for PTSD, to which a 30 percent disability rating was assigned, effective September 21, 2009.  In a September 2012 rating decision, the RO increased the Veteran's disability rating for PTSD to 70 percent, effective September 29, 2011.  In a March 2013 rating decision, the RO found clear and unmistakable error in the initial rating assigned to the Veteran's service-connected PTSD and assigned a 50 percent disability rating from September 21, 2009 through September 28, 2011.  In a September 2013 rating decision, the RO increased the Veteran's disability rating to 100 percent, effective October 23, 2012.  In a March 2014 rating decision, the RO denied the Veteran's claim of entitlement to a TDIU prior to October 23, 2012.  Thereafter, the Veteran perfected an appeal, seeking a higher initial rating of his service-connected PTSD and a TDIU prior to October 23, 2012.  

I.  Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  Additionally, staged ratings are appropriate when the factual findings show distinct time periods during which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 127 (1999).

The Veteran's service-connected PTSD has been assigned staged ratings pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130.  According to the General Rating Formula for Mental Disorders, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240   (1995).  A GAF score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  38 C.F.R. § 4.130.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record to this time period and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2014); VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).  

During a May 2014 hearing before the Board, the Veteran testified that prior to service, he engaged in social interaction, was able to maintain employment, and was generally "normal."  He stated that shortly after enlisting in the Army National Guard, he was deployed to Iraq, where he engaged in combat while working in convoy security.  After returning from Iraq, the Veteran testified that he lost his job within three days.  Subsequently, he maintained employment for about nine months before he was let go.  He testified that his employment was terminated because his employers took away his weapon, rendering him unable to perform his job duties as an armed security guard.  Thereafter, the Veteran decided to enlist in active duty.  He testified that during pre-deployment combat training, his supervisor noticed that he was having psychological problems.  The Veteran testified that he was always irritable, unable to separate his training from his experiences in Iraq, and felt like he was "losing his mind."  Consequently, his weapons were taken away, and the Veteran was found mentally unfit for deployment to Afghanistan.  The Veteran testified that because he was unable to keep a job, he attempted to go back to school and strived to be a productive citizen.  However, he stated that he dropped out of school and isolated himself socially.  He also indicated that his marriage ended in divorce.  The Veteran testified that his sister served as his caregiver, helping him pay his bills, shop for groceries, and remind him to take his medications and go to his doctors' appointments.  He also stated that his sister helped him obtain a job as a baggage handler at an airport where she worked.  However, he did not perform well, and it ultimately did not work out.  The Veteran indicated that while he was working at the airport, his employer frequently contacted his sister and asked her to speak to the Veteran about his behavior.  The Veteran also testified that his employer made special accommodations for him, which he believed was due to his sister's influence.  Specifically, he stated that his employer gave him a special schedule for loading and unloading aircraft in order to keep him isolated from other crew members.  The Veteran testified that subsequently, he began isolating himself.  He stated that every time he took his therapist's advice and left his house, "something happened," and he ended up in a fight or in jail.  Consequently, he stopped leaving his home in order to protect himself and others.  The Veteran also testified that he experienced difficulty concentrating, and he often forgot his doctors' appointments.  The Veteran stated that since his discharge from active duty, his symptoms have either remained the same or worsened.

The Veteran's sister testified that prior to the Veteran's military service, he had no difficulty with relationships or maintaining employment, and she could always count on the Veteran to help her care for her three autistic children.  She stated that after service, the Veteran became a "completely different person," who now needed her to care for him.  

A May 2008 VA treatment record indicates that the Veteran reported symptoms of anxiety, irritability, exaggerated startle response, hypervigilance, difficulty concentrating, insomnia, panic attacks three or four times per week, and increased heart rate and shortness of breath while driving.  He reported decreased interest in things he once enjoyed and felt restless and uncomfortable when out with friends.  He also reported a physical confrontation with two men at a party in February 2008, during which he was stabbed.  The Veteran reported being unemployed and having difficulty finding a job.  A mental status examination indicated that the Veteran appeared fairly nourished with restricted affect and anxious mood.

VA treatment records indicate that the Veteran failed to appear for scheduled appointments twice in June 2008.

A September 2008 service treatment record indicates that the Veteran reported symptoms of anxiety, frequent panic attacks, low energy, a general lack of interest, and guilt over how he spoke to his wife.  Even when taking Trazadone, the Veteran reported waking up after four hours of sleep and being unable to fall back asleep.  He also reported consuming alcohol approximately three times per week, 12 drinks each time.  A mental status examination revealed that the Veteran's speech was normal; mood was anxious, sad, and worried; affect was worried, but full range; thought process was linear and goal oriented; judgment and insight were average; and memory and concentration were poor.

A December 2008 service treatment record shows that the Veteran reported symptoms of	hypervigilance, avoidance, panic attacks, irritability, difficulty sleeping, and nightmares.  The Veteran stated that he did not work for several months after returning from Iraq because he could not find a job.  Subsequently, he enlisted in active duty, and reported increased irritability, difficulty sleeping, nightmares, panic attacks, and a strong desire to avoid going to work.  He stated that his symptoms were affecting his marriage and noted that his wife moved out.
He also expressed his concern that he would get in a fight at work and receive an Article 15.  A mental status examination revealed a depressed and anxious mood, constricted affect, and almost blunted speech.

In January 2009, the Veteran reported symptoms of depression, nightmares two or three times per week, disrupted sleep, irritability, lack of energy, anhedonia, decreased appetite, hyperarousal, hypervigilance, exaggerated startle response, panic attacks about two or three times a day, significant avoidance of trauma-related stimuli, and feelings of agitation and fear while driving.  He reported isolating himself socially and avoiding even his close friends.  He also specifically identified his anger as a significant problem, noting that he thought about hurting others on a daily basis and found it increasingly difficult to manage his temper.  The Veteran reported daily outbursts of anger toward his wife, during which he sometimes pushed her.  However, he denied hitting his wife.  The Veteran reported episodic alcohol abuse, during which he consumed approximately 11 or 12 alcoholic beverages during a four or five hour period.  The treatment provider indicated that the Veteran also endorsed symptoms of dissociative episodes, as the Veteran reported not remembering large chunks of time in his history.  The Veteran's eye contact was initially poor, but improved as the session progressed.  The treatment provider adjusted the Veteran's medication, noting that a previously increased dose of Celexa was not effective in treating the Veteran's anxiety, and Altarax and Inderal did not alleviate the high frequency of panic attacks.

Later in January 2009, the Veteran reported a recent incident during which he felt threatened and agitated by guests in his home.  He stated that he successfully avoided losing control, but the treatment provider noted that he endorsed a "strong cognitive schema of being 'ready' for any danger that may arise."  The Veteran also expressed significant concern about an upcoming firearm training.

Another January 2009 service treatment record indicates that the Veteran reported ongoing problems with anger and ruminative thoughts of hurting others on a daily basis, lasting about three or four hours per episode.  He also described violent ideations toward a specific superior and reported a significant fear of reacting violently if approached by this individual.

In February 2009, the Veteran reported reduced anxiety, but stated that his other PTSD symptoms increased in severity.  He reported auditory hallucinations, increased intrusive thoughts, more vivid nightmares, and nocturnal hypervigilance, including checking on people while they slept in order to see if they were still breathing.  He reported feeling angry most of the time with a desire to hit someone.  The Veteran's affect was angry and insightful; memory and concentration were poor; judgment and insight were average; and thought process was linear and goal-directed.

A February 2009 mental health treatment record indicates that the Veteran did not attend his scheduled appointment. 

Later in February 2009, the Veteran reported an increase in distressing nightmares, marital problems, and significant interpersonal conflict with his mother.  He reported consuming alcohol about two or three times per week, during which he consumed about eight drinks each time.  He also reported putting his name on a waiting list for an inpatient PTSD care facility.

A March 2009 service treatment record shows that the Veteran reported a recent incident in during which he nearly started a physical altercation with a person in a parking lot who he believed may have accidentally hit his car, even though there was no evident damage to the Veteran's vehicle.  The Veteran also reported increased alcohol consumption and avoidance symptoms.  It was noted that the treatment provider spoke to the Veteran's superior, who was concerned because the Veteran was sometimes not available or present when needed and worried that the Veteran was not following through with his anger management classes.

Later in March 2009, the Veteran reported trouble within his unit due to chronic complaining, marital and family problems, difficulty with peers and authority, nervousness, blackouts, excessive aggression, depression, intrusive recollections, difficulty sleeping, irritability, extreme mood swings, unusual behavior, problems with concentration, withdrawal, and insomnia.  He reported sleeping approximately four hours per night.  It was noted that there was no improvement in the Veteran's panic attacks or irritability with medication.  

A March 2009 Fitness for Duty Evaluation form indicates that the Veteran did not meet the medical retention requirements for active duty, and his prognosis was poor.  The treatment provider noted that a profile would be generated and recommended that the Veteran continue to seek behavioral health treatment on a regular basis throughout the separation proceedings.

Later in March 2009, the Veteran reported some improvement in his symptoms with medication.  He also reported recurrent thoughts and compulsions.  The treatment provider noted that the Veteran also endorsed obsessive thoughts about cleanliness and fear of contamination.

An April 2009 service treatment record indicates that the Veteran reported experiencing periods of "blacking out."  The treatment provider noted that upon further inquiry, the Veteran appeared to be experiencing daily dissociative episodes.  The Veteran also endorsed symptoms of ongoing aggressive obsessions, including fear that he may harm others, recurrent violent/horrific images, thoughts of doing something embarrassing, acting on unwanted impulse, fear of stealing things, fear he will harm others if he is not careful, fear of becoming ill from ingesting contaminants, and fear of being responsible for something terrible happening.  The Veteran also recounted specific violent and sexual obsessions.  However, he denied any thoughts or intent to harm himself or others and described his persistent obsessive thoughts and images as "strange" and "nonsensical."

In April 2009, the Veteran received a temporary profile due to his PTSD.  It was noted that the Veteran's mental health status prevented him from being deployed and carrying or firing an individually assigned weapon.  

An April 2009 service treatment record indicates that the Veteran endorsed symptoms of reexperiencing, avoidance, hyperarousal, depression, anhedonia, lack of appetite, sleeplessness, panic attacks about once or twice a week, and flashbacks two or three times per week, leading to dissociative symptoms, such as depersonalization.  The Veteran also reported difficulty remembering important parts of past traumatic events and engaging in a considerable effort to avoid thoughts, feelings, or conversations associated with past traumas.  He stated that he did not leave his home, resulting in "marked disruption of activities" and a "pronounced disruption in his life."  The Veteran also reported attempting to isolate himself at work, which caused problems with his superiors.  The Veteran stated that he felt distant from others, noting that he was only close to a few individuals, including his wife and his brother.  He reported emotional numbness and not "know[ing] how to feel," which the treatment provider opined was indicative of substantial alexithymia often seen in individuals with significant traumatic histories.  The Veteran reported daily anger and irritability, and a recent history of multiple physical altercations.  It was noted that the Veteran endorsed "extreme, pervasive anger with drastic attempts to manage his temper and avoid physical violence."  The Veteran reported a somewhat contentious relationship with his wife, who recently moved out of their home for about a month.  The Veteran denied hitting his wife, but reported frequently engaging in arguments and sometimes pushing her.  The Veteran reported difficulty with memory and concentration, nothing that he often forgot to complete daily household tasks.  He reported only feeling safe in specific locations, such as his house or the Army base.  However, even in these so-called "safe zones," the Veteran reported hearing voices and investigating for potential dangers.  The Veteran also endorsed symptoms of obsessive thoughts and compulsive behaviors, such as excessive hand washing and stopping his car to check the road every time he drove over a bump.  The diagnoses were PTSD, obsessive compulsive disorder (OCD), and rule out major depressive disorder.  The treatment provider opined that the Veteran's depressive and OCD symptoms were likely related to his PTSD.  A GAF score of 49 was assigned.

In an April 2009 Report of Medical History for a Medical Board Examination, the Veteran reported feeling down and weak with little energy or interest to do anything.  He also reported severe panic attacks, during which he felt as if his "heart [was] twisting or skipping beats."  The Veteran reported sleeping approximately four hours per night and having difficulty remembering things.  

An April 2009 service treatment record indicates that the Veteran reported feeling trapped and hopeless.  The treatment provider noted that the Veteran appeared fatigued with bloodshot eyes and noticeable bags under his eyes.

During a November 2009 VA examination, the Veteran reported symptoms of depression, anhedonia, anger, flashbacks, violent thoughts, nightmares, guilt, exaggerated startle response, hypervigilance, avoidance, emotional numbness, anxiety, mood swings, sleeplessness, decreased appetite, low energy levels, impaired memory, and feelings of helplessness and worthlessness.  He reported feeling lonely, scared, and guilty all the time and engaging in guarded behaviors such as checking the perimeter of the house.  He also reported becoming easily angered and violent, noting that he was recently released from jail for domestic battery for the second time.  He stated that he had no friends, no hobbies, and did not see his relatives.  He reported spending all of his time at home watching television.  He reported being recently discharged from the military and unemployed.  The Veteran stated that he was able to engage in household activities, such as cooking, cleaning, driving, and shopping.  The examiner noted that the Veteran appeared anxious and depressed, exhibited problems with impulse control, was unable to make and carry out plans, and was unable to discriminate behavior that was likely detrimental or socially inappropriate.  The diagnoses were PTSD, major depressive disorder, OCD, and alcohol dependence.  The examiner described the Veteran's problems as "marked" and opined that the Veteran's prognosis was "guarded to grave."  A GAF score of 45 was assigned.

A December 2009 VA treatment record shows that the Veteran reported continued nightmares, flashbacks, insomnia, marital problems, and anxiety attacks.  The Veteran also reported two instances of domestic abuse.  Following the first incident, the Veteran's wife received a restraining order against him, and the Veteran served three days in jail.  Following the second incident, the Veteran's wife filed charges against him for domestic abuse.  The Veteran reported drinking alcohol about once every three days, consuming approximately 12 to 20 beers each time.  The Veteran reported a history of violent behavior, noting that he recently engaged in at least six or seven fights.  The diagnoses were PTSD, alcohol abuse, and OCD traits.

In December 2009, the Veteran failed to appear for a scheduled VA psychiatric appointment.

A February 2010 VA treatment record indicates that the Veteran was very irritable, drank heavily, and reported frequently engaging in physical altercations.  The Veteran stated that he was currently on probation for two instances of domestic violence, and his wife threatened to leave him if he did not stop drinking.  It was noted that the Veteran had few, if any, friends and was unemployed.  The assessment was poorly treated PTSD and possibly a character disorder.  The treatment provider adjusted the Veteran's medications and referred him for anger management courses.

During a March 2012 VA examination, the Veteran reported symptoms of reexperiencing, avoidance, hyperarousal, and little motivation.  It was noted that the Veteran continued to self-medicate with alcohol despite knowing that his alcohol consumption posed significant social or interpersonal problems.  The examiner characterized the Veteran's PTSD symptoms as productive of "occupational and social impairment with deficiencies in most areas, such as work, school, family, judgment, thinking and/or mood."  The Veteran stated that he did not talk to any friends anymore, was divorced from his wife, and communicated with his siblings only "as needed."  He reported having a "normal" relationship with his father.
The Veteran reported working for the past two months as a ramp employee at an airport.  Prior to that, the Veteran stated that he was unemployed due to his lack of motivation and need for a job with little stress and few people.  The Veteran reported attempting and quitting flight school training and courses at the Art Institute.  It was noted that the Veteran was in a "crisis state" and showed increased risk behaviors, such as assaults in public places.  The Veteran estimated that he engaged in approximately 20 incidents of violent behavior in public and was arrested for disorderly conduct in 2011.  The treatment provider noted that the Veteran's "progressive symptoms of [PTSD] have placed [him] at risk for assaultive behaviors in public," and his "symptoms have been exacerbated with marital and family stressors and inability to be employed full-time."  The diagnoses were chronic alcohol abuse and chronic PTSD with depressive and obsessive-compulsive features.  A GAF score of 45 was assigned.  

During a September 2013 VA examination, the Veteran reported being unemployed and unable to work due to his PTSD symptoms.  The Veteran stated that his sister acted as his caregiver.  He also reported having a good relationship with his father and occasional contact with his former roommate from the military.  He stated that he otherwise had no friends and was not very close to his brother.  The Veteran reported going to school for electrical engineering.  He stated that he attend night classes due to his inability to be around crowds during the day.  He stated that he hoped to find a job in which he was able to work alone.  He reported previously working as a baggage handler for an airline, but stated that he had to leave after about eight or nine months because he was always angry, repeatedly engaged in verbal altercations, and threatened people.  The Veteran indicated that he agreed to quit his job at the airport in order to avoid termination.  The Veteran also expressed his concern about the fact that he tried several different medications, but has not found anything to be very beneficial.  He also reported a recent arrest after pulling a gun on someone in a parking lot.  The examiner provided the following remarks with regard to the Veteran's level occupational impairment:

[The Veteran] has significant problems with social interaction resulting in anger/irritability and getting into verbal altercations with people.  [The] Veteran is not able to work under any type of setting at this time despite his desire to 'be normal.'  He cannot work in any setting that involves other people as he repeatedly gets into altercations.

In an April 2013 letter, the Veteran's treating VA psychiatrist indicated that the Veteran continued to experience symptoms of anxiety, poor sleep, hypervigilance, irritability, and memory problems.  The psychiatrist provided the following opinion:

In my opinion, it is of [the Veteran's] best interest to be off work, to stabilize his symptoms.  He has not refilled his medications and has not followed up recently due to memory issues.  Going back to work, with the [V]eteran's current psychiatric status might exacerbate his symptoms.

In a May 2014 affidavit, the Veteran's father stated that when the Veteran was working, he witnessed the Veteran struggle going to work every day.  The Veteran's father stated that he received phone calls from his son on a daily basis, wherein the Veteran reported getting in trouble with his employer.

In a May 2014 affidavit, the Veteran's sister stated that she witnessed the Veteran struggle with his job at the airport every day due to pain, depression, sleeplessness, difficulty concentrating, and a lack of motivation.

In a May 2014 affidavit, the Veteran's former roommate reported witnessing the Veteran struggle with his job at the airport due to lack of sleep and night terrors.  The former roommate indicated that the Veteran constantly stated that his boss was on his case about his lack of concentration and productivity at work.

The evidence of record establishes that the Veteran's PTSD has resulted in symptoms including anxiety, irritability, panic attacks,  hypervigilance, intrusive thoughts, exaggerated startle response, flashbacks, nightmares, insomnia, depression, anhedonia, low energy, decreased appetite, significant avoidance, detachment, complete social isolation, poor concentration, impaired memory, daily dissociative episodes, extreme mood swings, outbursts of anger, obsessive thoughts and behaviors, occasional auditory hallucinations, ruminative violent ideations, and frequent verbal and physical altercations resulting in arrests and other legal troubles.  Throughout the appeal period, the Veteran's physicians have made multiple adjustments to his medications; however, the Veteran's symptoms have either stayed the same or worsened.

With regard to social impairment, the evidence of record establishes that throughout the pendency of this appeal, the Veteran felt detached from other people and completely isolated himself socially.  He had no friendships, no hobbies, and no romantic relationships since his divorce.  The Veteran also had a short temper and engaged in violent behavior.  Consequently, he reportedly stopped leaving his home in order to protect himself and others from his anger and violent tendencies.  Treatment providers have noted that the Veteran exhibited problems with impulse control, was unable to make and carry out plans, and was unable to discriminate behavior that was likely detrimental or socially appropriate.  The Veteran's sister has had to serve as his caregiver, helping the Veteran shop for groceries, pay his bills, and reminding him to take his medications and go to his doctors' appointments.  
 
With regard to occupational impairment, the evidence of record shows that the Veteran has had difficulty getting along with coworkers and supervisors and problems with memory and concentration.  Throughout the pendency of this appeal, the Veteran was either unemployed or employed with special accommodations made by his employer.  In March 2009, the Veteran was found unfit for active duty and medically discharged due to his PTSD symptoms.  Subsequently, the Veteran reported losing his job as an armed security guard because his weapon was taken away.  Thereafter, the Veteran unsuccessfully attempted flight school, art school, and electrical engineering classes.  The record shows that the longest the Veteran maintained employment was for approximately eight or nine months when he worked as a baggage handler at an airport.  While working at the airport, the Veteran engaged in numerous verbal altercations with coworkers and performed poorly due to his difficulty concentrating and lack of motivation.  The record shows that the Veteran was hired and maintained his employment for as long as he did because his sister also worked at the airport.  The Veteran and his sister testified that the Veteran received special accommodations due to his sister's influence, and the Veteran would have been terminated if he did not quit his job.  Several treatment providers have opined that the Veteran's PTSD symptoms prevent him from securing and maintaining gainful employment. 

The evidence of records also shows that GAF scores ranging from 45 to 49 have been assigned, indicating serious symptoms or serious impairment in social, occupational, or school functioning.  38 C.F.R. § 4.130.  The record shows that throughout the pendency of this appeal, the Veteran has engaged in grossly inappropriate behavior, exhibited an intermittent inability to perform activities of daily living, and has generally stayed at home in order to protect himself and others from his violent temper.  Based on the foregoing, the Board finds that the Veteran's PTSD more nearly approximates total occupational and social impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, an initial rating of 100 percent is warranted throughout the appeal period.  38 C.F.R. § 4.130, Diagnostic Code 9411.

II.  Entitlement to TDIU

As found above, the Veteran is now in receipt of a 100 percent disability rating for his service-connected PTSD for the entire appeal period.  The receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot a pending claim for a TDIU, as a separate award of a TDIU predicated on another single disability may serve as the basis for an award of special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  However, in this case, there is no indication from the record that the Veteran's TDIU claim is predicated on any single disability other than his service-connected PTSD.  In fact, the Veteran has consistently asserted that he is unemployable solely due to his PTSD symptoms.  Therefore, the Board finds that a claim of entitlement to TDIU is moot.  Accordingly, the Veteran's TDIU claim is dismissed.  See 38 C.F.R. §38 U.S.C.A. § 7105; Swan v. Derwinski, 1 Vet. App. 20, 22-23 (1990).


ORDER

An initial rating of 100 percent for PTSD prior to October 23, 2012, is granted, subject to the law and regulations governing the payment of monetary benefits.

The appeal as to the issue of entitlement to a TDIU is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


